Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Shimizu and Tsubouchi do not disclose or suggest an illuminated dual-blade retractor with one or more direct light sources provided on each blade of the dual blade retractor.
The Office respectfully disagrees.  Because Shimizu discloses a dual blade retractor (Fig. 23), an illumination assembly with a light source provided on a blade (paragraphs [0089 and 124-127]) and the ability to modify embodiments and configurations of the elements of the embodiments (paragraph [0163]) the rejection is maintained under the presumption that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment (such as shown in Fig. 1 and 8) such that the second end of the housing (which holds the power source) is connected to a second blade for the purpose of enabling greater retraction options and creating an engaging structure for a user.  It is  noted that Tsubouchi is not relied upon to teach a dual-blade retractor, only to teach a direct (LED) light source on a blade. The rejection is maintained. 
Please note that expedite prosecution, this application would be a good candidate for the After Final Consideration Program. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0172555 A1) in view of Tsubouchi (US 2018/0042596 A1).

Regarding claim 1, Shimizu discloses a retractor (Title, Abstract) comprising: 
a handle having a first end and a second end (paragraph [0084], ref. 10, Fig. 1 shows the handle having two opposite ends one of which is attached to a blade ref. 20); 
a first blade extending from the first end of the handle (paragraph [0084], ref. 20, Fig. 1); and 
an illumination assembly (paragraphs [0087 - 89] discloses a light source ref. 12 and a power source ref. 13 both are considered to be part of the illumination assembly) including (a) one or more first light sources provided on the first blade (paragraphs [0089 and 124-127] disclose that the light source ref. 12 ma be located on the blade 20) and wherein the retractor is configured to house therein an internal power source for supplying energy to the one or more first light sources (Fig. 4, ref. 13).

Shimizu, in the current embodiment, discloses a single blade retractor, but is silent regarding a second blade extending from the second end of the handle and that the illumination assembly includes one or more second direct light sources provided on the second blade.  It is noted that Shimizu discloses that the retractor, and its various embodiments, can be modified (paragraph [0163]) and that the retractor is not limited to disclosed embodiments and may also include configurations acquired by replacing the respective constitutional elements disclosed in the mentioned embodiments and modification with each other or by changing the combinations of the mentioned constitutional elements. 
  
In a different embodiment, Shimizu teaches a dual-blade retractor (Fig. 23) wherein each blade extends from respective ends of the handle.  Shimizu teaches that by having two blades connected to the handle, the second blade may be used as an engaging structure for allowing a user to hook his/her fingers thereon at the time of retracting tissue (paragraph [0181]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment (such as shown in Fig. 1 and 8) such that the second end of the housing (which holds the power source) is connected to a second blade for the purpose of enabling greater retraction options and creating an engaging structure for a user. 

Regarding the first and second direct light sources. Shimizu discloses in a different embodiment an LED light source (paragraph [0136], ref. 875), wherein an LED is considered to be a direct light source.  However, the combination of having direct lighting sources on each of the blades is not disclosed in a single embodiment. 

Tsubouchi teaches a surgical retractor comprising a blade (Fig. 1, ref. 14) having a direct light source on the blade (paragraph [0020], ref. 20, Fig. 1).  Tsubouchi teaches that the direct light source (ref. 20) is connected to a power source outside of the blade (ref. 12) via electrical wiring (ref. 21). Tsubouchi teaches that the direct lighting is beneficial because the light is brought directly to the areas that need to be visualized during a procedure (paragraph [0028]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of Shimizu, as modified above, such that each blade has a direct light source connected to the power source via electrical wiring for the purpose of directly lighting the surgical areas of interest. 

Regarding claim 2, Shimizu in view of Tsubouchi discloses the dual-blade retractor in accordance with claim 1, wherein the handle is configured to house the internal power source (Shimizu, Fig. 4).  

Regarding claim 5, Shimizu in view of Tsubouchi discloses the dual-blade retractor in accordance with claim 1, except wherein the illumination assembly further comprises a control circuit configured to electrically connect with the one or more first direct light sources and the one or more second direct light sources, and wherein the dual-blade retractor is configured to position the internal power source therein to overlap with the control circuit.  However in a different embodiment (Figs. 27 - 29) a control circuit (paragraph [0148], ref. 873) is disclosed which electrically connects the light source (an LED) and is positioned within an analogous handle with the power source (paragraph [0148]).  It is noted that Shimizu discloses that the retractor, and its various embodiments, can be modified (paragraph [0163]) and that the retractor is not limited to disclosed embodiments and may also include configurations acquired by replacing the respective constitutional elements disclosed in the mentioned embodiments and modification with each other or by changing the combinations of the mentioned constitutional elements.   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the current embodiment of Shimizu to include the control circuit to better control the operation of the lighting. 

Regarding claim 8, Shimizu in view of Tsubouchi discloses the dual-blade retractor in accordance with claim 1, wherein the first blade and the second blade extend from the handle in a first direction (as shown in Fig. 23b of Shimizu the blades are threaded into the handle, thus both being fully capable of either pointing downwards or upwards in a first direction).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0172555 A1) in view of Tsubouchi (US 2018/0042596 A1) and further in view of Wan (US 2017/0296162 A1)

Regarding claim 3, Shimizu in view of Tsubouchi discloses the dual-blade retractor in accordance with claim 1, except wherein the illumination assembly includes a plurality of the first direct light sources oriented to emit light at different angles relative to the first blade, and a plurality of the second direct light sources oriented to emit light at different angles relative to the second blade.  However, Shimizu discloses that the retractor, and its various embodiments, can be modified (paragraph [0163]) and that the retractor is not limited to disclosed embodiments and may also include configurations acquired by replacing the respective constitutional elements disclosed in the mentioned embodiments and modification with each other or by changing the combinations of the mentioned constitutional elements.   

Wan teaches a retractor with an illuminated blade (Fig. 1) wherein the illumination is comprised of a plurality of light sources (paragraph [0029], ref. 18) wherein the light sources may be at any angle up to 1 - 179 degrees relative to the blade (paragraphs [0029, 29, 5442]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination assembly of Shimizu in view of Tsubouchi to include a plurality of the first and second direct light sources oriented at different angles and therefore fully capable of emitting light at different angles, as taught by Wan, for the purpose of generating a wider field of vision to the target surgical space. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0172555 A1) in view of Tsubouchi (US 2018/0042596 A1) and further in view of Chen et al. (US 2013/0021798 A1).

Regarding claim 4, Shimizu in view of Tsubouchi discloses the dual-blade retractor in accordance with claim 1, except wherein: the first blade includes a first cover having one or more openings corresponding in position to the one or more first direct light sources, and25 30467/028/3441576.130467.028 the second blade includes a second cover having one or more openings corresponding in positions to the one or more second direct light sources.  However, Shimizu discloses that the retractor, and its various embodiments, can be modified (paragraph [0163]) and that the retractor is not limited to disclosed embodiments and may also include configurations acquired by replacing the respective constitutional elements disclosed in the mentioned embodiments and modification with each other or by changing the combinations of the mentioned constitutional elements.   

Chen teaches a light shielding plate cover (Abstract), in the related field of illumination devices.  Chen teaches that lighting devices often have the undesirable effect of light trespass (paragraph [0005]) and by providing a cover (paragraph [0029], ref. 20) to reflect and redistribute the light such trespass is overcome (paragraph [0008]).  The cover is configured to be placed over the lights on the main body (Fig. 2) and wherein the cover has a plurality of openings (ref. 24) and protrusion blocks (ref. 26) to both allow and re-distribute light to the targeted area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retractor of Shimizu in view of Tsubouchi to include a first cover having one or more openings corresponding in position to the one or more first light sources, and25 30467/028/3441576.130467.028 the second blade includes a second cover having one or more openings corresponding in positions to the one or more second light sources, as taught by Chen, for the purpose of preventing light trespass (e.g. light directed toward the user or surgeon) and more efficiently directing light toward the targeted surgical area.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0172555 A1) in view of Tsubouchi (US 2018/0042596 A1)  and further in view of Oleynikov et al. (US 7,492,116 B2).

Regarding claim 6, Shimizu in view of Tsubouchi discloses the dual-blade retractor in accordance with claim 1, except for further comprising a removable cover configured to eject the internal power source from the dual-blade retractor when the removable cover is removed.  

Oleynikov teaches a medical device in the related field of surgical applications (Abstract) with a structure analogous to the retractor structure of Shimizu (Figs. 1 - 5 show a handle portion with two opposite ends configured to receive a first and second body, please see remarked Fig. 1 below for further clarification).  The handle portion is configured to house various components such as batteries and LEDs (Fig. 1, paragraph [0079]).  The handle portion is comprised of a bottom half and a top half or cover (paragraph [0080]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Shimizu (as modified in claim 1) in view of Tsubouchi to comprise a cover, as taught by Oleynikov, such that the parts of the illumination assembly within the housing are accessible thus making assembly and disassembly easier. 



    PNG
    media_image1.png
    429
    808
    media_image1.png
    Greyscale
 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0172555 A1) in view of Tsubouchi (US 2018/0042596 A1)   and further in view of Kajiya (US 2013/0092421 A1). 

Regarding claim 7, Shimizu in view of Tsubouchi discloses the dual-blade retractor in accordance with claim 1, except wherein: the one or more first direct light sources are mounted on a first flexible circuit configured to dissipate heat generated by the one or more first direct light sources, and the one or more second direct light sources are mounted on a second flexible circuit configured to dissipate heat generated by the one or more second direct light sources.  

	Kajiya teaches a flexible circuit board (Title, Abstract) in the related field of illumination (paragraph [0002]) with heat dissipation (Abstract).  Kajiya teaches that the flexible circuit board with heat dissipation prevents unwanted heat generation in addition to reinforcing means for maintaining the shape of the flexible circuit board to better stabilize the mounting position and posture of the circuit element mounted thereon (e.g. lights) (paragraph [0024]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination assembly of Shimizu in view of Tsubouchi to include the flexible circuit with heat dissipation, as taught by Kajiya, for the purpose of preventing unwanted heat generation in addition to stabilizing the position and posture of the lights on the first and second blades. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 14, 23, 25, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19, 22 of U.S. Patent No. 10,966,702 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 15 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 - 19 of U.S. Patent No. 10,966,702 B1 in view of Shimizu et al. US 2017/0172555 A1.  U.S. Patent No. 10,966,702 B1 discloses the claimed limitations except for wherein the ends are opposing longitudinal ends and wherein the handle is configured to be held by a user.  Shimizu teaches a dual blade retractor comprising a handle with opposing longitudinal ends (Fig. 23, ref. 10) and further teaches a first a second blade extending from said ends (Fig. 23) wherein the handle is configured to be held by a user because it is referred to a “grip portion” (paragraph [0084]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the handle to be longitudinal ends from which the blades extend and for the handle to be held by a user for the purpose of enabling greater retraction options and creating an engaging structure for a user.
Allowable Subject Matter
Claims 19 - 22 and 30 are allowed.
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773